 

Exhibit 10.5

 

Execution Version

 

Altimar Acquisition Corporation

40 West 57th Street

33rd Floor

New York, NY 10019

 

October October 22, 2020

 

Altimar Sponsor, LLC

40 West 57th Street

33rd Floor

New York, NY 10019

 

Ladies and Gentlemen:

 

This letter will confirm our agreement that, commencing on the effective date
(the “Effective Date”) of the registration statement (the “Registration
Statement”) for the initial public offering (the “IPO”) of the securities of
Altimar Acquisition Corporation (the “Company”) and continuing until the earlier
of (i) the consummation by the Company of an initial business combination and
(ii) the Company’s liquidation (in each case as described in the Registration
Statement) (such earlier date hereinafter referred to as the “Termination
Date”), Altimar Sponsor, LLC (the “Sponsor”) shall take steps directly or
indirectly to make available to the Company certain office space, secretarial
and administrative services as may be required by the Company from time to time,
situated at 40 West 57th Street, 33rd Floor, New York, NY 10019 (or any
successor location). In exchange therefore, the Company shall pay the Sponsor a
sum of $10,000 per month on the Effective Date and continuing monthly thereafter
until the Termination Date. The Sponsor hereby agrees that it does not have any
right, title, interest or claim of any kind (a “Claim”) in or to any monies that
may be set aside in a trust account (the “Trust Account”) that may be
established upon the consummation of the IPO and hereby irrevocably waives any
Claim it may have in the future as a result of, or arising out of, any
negotiations, contracts or agreements with the Company and will not seek
recourse against the Trust Account for any reason whatsoever.

 

This letter agreement constitutes the entire agreement and understanding of the
parties hereto in respect of its subject matter and supersedes all prior
understandings, agreements, or representations by or among the parties hereto,
written or oral, to the extent they relate in any way to the subject matter
hereof or the transactions contemplated hereby.

 

This letter agreement may not be amended, modified or waived as to any
particular provision, except by a written instrument executed by the parties
hereto.

 

The parties may not assign this letter agreement and any of their rights,
interests, or obligations hereunder without the consent of the other party.

 

This letter agreement shall be governed by, construed in accordance with, and
interpreted pursuant to the laws of the State of New York, without giving effect
to its choice of laws principles that will apply the laws of another
jurisdiction.

 

This letter agreement may be executed in one or more counterparts, each of which
shall for all purposes be deemed to be an original but all of which together
shall constitute one and the same agreement. Only one such counterpart signed by
the party against whom enforceability is sought needs to be produced to evidence
the existence of this letter agreement.

 

[Signature Page Follows]

 



 



 

  Sincerely,       ALTIMAR ACQUISITION CORPORATION       /s/ Tom Wasserman  
Name: Tom Wasserman   Title: Chief Executive Officer

 

AGREED AND ACCEPTED BY:       ALTIMAR SPONSOR, LLC     /s/ Faith Rosenfeld  
Name: Faith Rosenfeld   Title: Chief Administrative Officer  

 



 

 